Citation Nr: 9902230	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a right 
lower leg fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

  Author  P. A. Kultgen, Associate Counsel 



INTRODUCTION

The veteran had active service with the United States Navy 
from June 1965 to October 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
a fracture of the right lower leg.  


REMAND

The veterans service medical records do not show a fracture 
of the right lower extremity including the leg, ankle or 
foot, and on various personal history questionnaires 
completed by the veteran, including in January 1972 for the 
reserves and earlier ones, he denied a history of broken 
bones, bone or joint deformity, trick or locked knee, and 
foot trouble.

By letter received in December 1996, the veteran stated that 
he fractured his right lower leg in December 1966 or January 
1967 when he jumped off a helicopter with a wounded Korean 
Marine on his back.  He stated that the injury was treated at 
the 1st Medical Battalion at Chu Lai and a cast was put on 
his lower leg from the knee down.  

A VA examination for bones was conducted in February 1997.  
The veteran gave a history of a right ankle fracture during 
service, which healed pretty well.  Later, the veteran 
sustained shrapnel wounds to the lower extremities.  On 
examination, the examiner noted, in pertinent part, chronic 
discomfort of the right ankle, but neither ankle felt weak.  
Motion of foot and ankle was noted to be normal, without pain 
on range of motion testing.  




The examiner noted that the right ankle had a history of 
injury and cast treatment in the military, which indicated 
that there might have been some fracturing and that there was 
some continuing right ankle pain, which is diagnosed as 
bothersome scarring around the fracture area plus some 
referred pain from the right lower leg.   The examiner noted 
that he reviewed the claims file and found nothing that 
contradicted the history provided by the veteran.  (Although 
the examiner ordered X-ray examinations and indicted that 
they should be included with the report of examination, the 
only X-ray reports that could be located in a search were 
those taken in April 1997.)  

A VA examination for mental disorders was conducted in March 
1997.  The veteran indicated that he arrived in Vietnam in 
November 1966 and was stationed with Bravo Company, 1st 
Medical Battalion at Chu Lai.  He stated that he served in 
the admitting and sorting room, and on med-evacs.  He 
reported being in a helicopter crash, but was not severely 
wounded.  The veteran was then transferred to the 33rd Rocket 
Marine Brigade and served as a medic for a reconnaissance 
team.  He returned to the United States in November 1967.  

At a VA examination for muscles in April 1997, the veteran 
complained of an old fracture of the right foot or ankle, 
which occurred while serving in Vietnam.  Although an X-ray 
examination showed a normal ankle, it was noted that the 
lateral view did not include the ankle and that the veteran 
would be recalled for a lateral view.  It does not appear 
that additional X-rays were taken.    

By rating decision in July 1997, the RO denied service 
connection for a fracture of the right lower leg.  In his 
notice of disagreement, the veteran stated that his right leg 
fracture should be noted in the admitting and sorting logs of 
B Company, 1st Medical Battalion during December 1966 or 
January 1967.  He indicated that every person who went 
through that unit was noted in those logs.  In his VA Form 9, 
substantive appeal, received in September 1997, the veteran 
stated that his fractured leg was treated and put in a cast 
by a corpsman named W.H. who was stationed with the 1st 
Medical Battalion at the time of his injury.  He has further 
indicated that the fracture was of the right foot, ankle or 
lower leg.

Inasmuch as the veteran was not afforded an additional X-ray 
examination (lateral view of the ankle) and since the veteran 
has identified evidence that is potentially relevant to his 
claim, the case is REMANDED for the following:

1.  The RO should ask the veteran to try 
to be more specific as to the approximate 
date of the claim fracture.  The RO 
should then contact all appropriate 
sources, including the National Personnel 
Records Center and the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150, if necessary, in 
an attempt to obtain a copy of the 
admitting and sorting logs of 
B Company, 1st Medical Battalion for 
the relevant period identified by the 
veteran (or for December 1966 and January 
1967) or any entries therein pertaining 
to a right lower leg/ankle/foot injury 
sustained by the veteran.  

2.  The veteran should be afforded a VA 
X-ray examination of the right lower 
extremity that includes a lateral view of 
the ankle and views of the proximal foot 
and the lower leg.  The claims folder and 
a separate copy of this remand should be 
made available to the radiologist.  The 
examiner is asked to note whether there 
is any radiographic indication of an old 
fracture of the ankle or the areas 
proximate to the ankle.  The examiner is 
advised that the veteran is already 
service connected for shrapnel wounds of 
the right leg.  If deemed necessary, the 
veteran also should be afforded another 
orthopedic examination to ascertain any 
residuals of the claimed fracture.




3.  Thereafter, the claim should be 
readjudicated to include any fracture of 
the right lower leg, ankle or foot.  If 
the claim remains denied, a supplemental 
statement of the case issued with 
opportunity to respond.  The case should 
then be returned to the Board.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).


